[Cite as Arnold v. Arnold, 2021-Ohio-4186.]



               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                 GEAUGA COUNTY

GABRIEL ARNOLD,                                  CASE NO. 2021-G-0026

                 Petitioner-Appellant,
                                                 Civil Appeal from the
        -v-                                      Court of Common Pleas

ABIGAIL ARNOLD,
                                                 Trial Court No. 2015 DK 000524
                 Petitioner-Appellee.


                                        MEMORANDUM
                                          OPINION

                                    Decided: November 29, 2021
                                    Judgment: Appeal dismissed


Joseph G. Stafford and Nicole A. Cruz, Stafford Law Co., LPA, 55 Erieview Plaza, 5th
Floor, Cleveland, OH 44114 (For Petitioner-Appellant).

Scott S. Rosenthal, Rosenthal, Thurman, Lane, North Point Tower, 1001 Lakeside
Avenue, Suite 1720, Cleveland, OH 44114 (For Petitioner-Appellee).

John V. Heutsche, John V. Heutsche Co., LPA, Hoyt Block Building, 700 West St. Clair
Avenue, Suite 220, Cleveland, OH 44113 (Guardian Ad Litem).


MARY JANE TRAPP, P.J.

        {¶1}    Appellant, Gabriel Arnold, through counsel, filed an appeal from an October

6, 2021 order and amended order issued on the same date, in which a magistrate from

the Geauga County Court of Common Pleas set forth a scheduling order.

        {¶2}    Appellee, Abigail Arnold, through counsel, filed a motion to dismiss the

appeal for lack of a final appealable order. Appellant filed a brief in opposition to the

motion and a “Memorandum of Substantial Rights Being Infringed.”
       {¶3}   Initially, we must determine whether there is a final appealable order since

this court may entertain only those appeals from final judgments or orders. Noble v.

Colwell, 44 Ohio St.3d 92, 96 (1989). Under Section 3(B)(2), Article IV of the Ohio

Constitution, a judgment of a trial court can be immediately reviewed by an appellate court

only if it constitutes a “final order” in the action. Germ v. Fuerst, 11th Dist. Lake No. 2003-

L-116, 2003-Ohio-6241, ¶ 3. If a lower court’s order is not final, then an appellate court

does not have jurisdiction to review the matter, and the matter must be dismissed. Gen.

Acc. Ins. Co. v. Ins. Co. of N. Am., 44 Ohio St.3d 17, 20 (1989).

       {¶4}   R.C. 2505.02(B) defines a “final order” and sets forth seven categories of

appealable judgment, and if the judgment of the trial court satisfies any of them, it will be

deemed a “final order” and can be immediately appealed and reviewed. Here, the

October 6, 2021 order, which was on the same day amended, does not fit within any of

the categories of a final order pursuant to R.C. 2505.02(B) and did not dispose of all the

claims.

       {¶5}   “* * * [A] magistrate may enter orders without judicial approval if necessary

to regulate the proceedings and if not dispositive of a claim or defense of a party.” See

Civ.R. 53(D)(2)(a)(i). This court has further stated that a magistrate order requires trial

court approval if it disposes of a party’s claim. Tran v. Tran, 11th Dist. Geauga No. 2019-

G-0228, 2020-Ohio-241, ¶ 6.

       {¶6}   Furthermore, this court has also held that “[a]lthough magistrate’s orders

are effective without judicial approval, they are not directly appealable.” Walsh v. Walsh,

11th Dist. Ashtabula No. 2020-A-0050, 2020-Ohio-6998, ¶ 6. Therefore, magistrate’s

orders are simply interlocutory by nature. Id.

                                              2

Case No. 2021-G-0026
       {¶7}   In the present case, neither the October 6, 2021 magistrate’s order nor

amended order are a final appealable order. Thus, this court does not have jurisdiction

to hear this appeal.     Since the magistrate’s orders have not yet received “judicial

approval,” they remain interlocutory orders and may be reconsidered upon the court’s

own motion or that of a party. Nothing is preventing appellant from obtaining effective

relief through an appeal once the trial court has entered a final judgment in this action.

       {¶8}   Accordingly, appellee’s motion to dismiss is hereby granted, and this appeal

is dismissed for lack of jurisdiction.

       {¶9}   Appeal dismissed.



CYNTHIA WESTCOTT RICE, J.,

THOMAS R. WRIGHT, J.,

concur.




                                             3

Case No. 2021-G-0026